Citation Nr: 0018614
Decision Date: 07/14/00	Archive Date: 09/08/00

DOCKET NO. 97-32 602               DATE JUL 14, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for skin cancer, claimed as the
result of herbicide exposure.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

K. J. Alibrando, Counsel

INTRODUCTION

The veteran is shown to have served on active duty from August 1970
to September 1976 with prior active service of 13 years, 10 months
and 19 days. This included service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board)
from an October 1997 rating decision of the RO.

The Board remanded the case in August 1999 in order for the RO to
ascertain whether the veteran wanted a hearing before a Hearing
Officer. The record does not show that the veteran responded to
correspondence from the RO in this regard.

FINDINGS OF FACT

1. The veteran had active service in the Republic of Vietnam during
the Vietnam era.

2. The veteran has not been diagnosed with any disease recognized
by VA as being etiologically related to claimed exposure to
herbicide agents used in the Republic of Vietnam.

3. No competent evidence has been submitted to show that the
veteran has current disability manifested by squamous cell cancer
of the right hand due to the exposure to herbicide agents or other
disease or injury which was incurred in or aggravated by service.

2 - 

CONCLUSION OF LAW

A well-grounded claim of service connection for squamous cell
cancer of the right hand has not been presented. 38 U.S.C.A. 1101,
1110, 1131, 1112, 1113, 1116, 1137, 5107, 7104 (West 1991 & Supp.
2000); 38 C.F.R. 3.303, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question regarding this claim is whether the veteran
has presented a well-grounded claim. A well-grounded claim is one
which is plausible. If he has not, the claim must fail and there is
no further duty to assist in the development of the claim. 38
U.S.C.A. 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim requires more than an allegation; the
claimant must submit supporting evidence. Furthermore, the evidence
must justify a belief by a fair and impartial individual that the
claim is plausible. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

For a claim to be well grounded, there must be competent evidence
of a current disability (medical diagnosis), of incurrence or
aggravation of a disease or injury in service (lay or medical
evidence), and of a nexus between the in-service injury or disease
and the current disability (medical evidence). Caluza v. Brown, 7
Vet. App. 498, 506 (1995).

The evidentiary assertions by the veteran must be accepted as true
for the purposes of determining whether a claim is well grounded,
except where the evidentiary assertion is inherently incredible or
when the fact asserted is beyond the competence of the person
making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

3 - 

Private medical records dated from March 1994 to July 1997 show
treatment for squamous cell cancer of the right hand.

Service connection may be granted when the veteran has a disability
as the result of a disease or injury incurred or aggravated by
service that is not the result of the veteran's own willful
misconduct. 38 U.S.C.A. 1110, 1131. If the disorder is a chronic
disease, service connection may be granted if manifest to a degree
of 10 percent within the presumptive period; the presumptive period
for malignant tumors is one year. 38 U.S.C.A. 1101, 1112, 1113,
1137; 38 C.F.R. 3.307, 3.309. Regulations also provide that service
connection may be granted for any disease diagnosed after discharge
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d).

A disease associated with exposure to certain herbicide agents,
listed in 38 C.F.R. 3.309 will be considered to have been incurred
in service under the circumstances outlined in this section even
though there is no evidence of such disease during the period of
service. No condition other than one listed in 38 C.F.R. 3.309(a)
will be considered chronic. 38 U.S.C.A. 1101, 1112, 1113, 1116,
1137; 38 C.F.R. 3.307(a).

If a veteran was exposed to a herbicidal agent during active
military, naval or air service, the following diseases shall be
service connected if the requirements of 38 C.F.R. 3.307(a)(6)
(1999) are met, even though there is no record of such disease
during service, provided further that the rebuttable presumption
provision of 38 C.F.R. 3.307(d) (1999) is also satisfied: Chloracne
or other acneform disease consistent with chloracne; Hodgkin's
disease, multiple myeloma; non-Hodgkin's lymphoma; porphyria
cutanea tarda; acute and subacute peripheral neuropathy; prostate
cancer; respiratory cancers (cancer of the lung, bronchus, larynx,
or trachea); and soft-tissue sarcoma. 38 C.F.R. 3.309(e) (1999).
The diseases listed at 38 C.F.R. 3.309(e) (1999) shall have become
manifest to a degree of 10 percent or more at any time after
service. 38 C.F.R. 3.307(a)(6)(ii) (1999). The last date on which
such a veteran shall be presumed to have been exposed to an
herbicide

- 4 - 

agent shall be the last date on which he or she served in the
Republic of Vietnam during the Vietnam era.

Therefore, service in the Republic of Vietnam during the designated
time period and the establishment of one of the listed diseases is
required to establish entitlement to the in-service presumption of
exposure to an herbicide agent. McCartt v. West, 12 Vet. App. 164
(1999).

The Secretary of VA has determined that there is no positive
association between exposure to herbicides and any other condition
for which the Secretary has not specifically determined that a
presumption of service connection is warranted. See Notice, 59
Fed.Reg. 341-46 (1994).

Because there is no evidence that the veteran has developed an
enumerated disease, the veteran is not entitled to the presumption
of inservice herbicide exposure. See 38 C.F.R. 3.309(e); McCartt,
supra. Accordingly, consideration of the claim of service
connection on a presumptive basis is not warranted.

Although the veteran is not entitled to the presumption that he was
exposed to herbicide agents, a veteran is not precluded from
establishing service connection with proof of actual exposure and
direct causation. See McCartt, Combee v. Brown, 34 F.3d 1039
(Fed.Cir. 1994). Where the issue involves a question of medical
causation, competent evidence which indicates that the claim is
plausible or possible is required to set forth a well-grounded
claim. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The medical evidence in this case shows that the veteran was
diagnosed with squamous cell cancer of the right hand in 1997, more
than 20 years after service. However, the veteran has not submitted
any competent evidence to support his assertions that the skin
cancer is causally or etiologically related to the exposure to
herbicides or other disease or injury which was incurred in or
aggravated by service.

- 5 -

The Board notes that the veteran believes that his skin cancer was
caused by herbicide exposure. However, lay testimony cannot
constitute competent evidence because lay persons do not have the
expertise to offer opinions as to questions of medical diagnosis or
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Having carefully reviewed the entire record, the Board finds that
no competent evidence has been submitted to show that he has a
current disability due to inservice exposure to herbicides or other
disease or injury in service.

Therefore, since the veteran has not submitted any competent
evidence to support his assertions, he has not submitted evidence
that would justify a belief by a fair and impartial individual that
his claim is well grounded, the veteran has not met the initial
burden under 38 U.S.C.A. 5107(a). Hence, his claim as a matter of
law is not well grounded. See McCartt, Grottveit, Tirpak, supra.

ORDER

Service connection for squamous cell cancer of the right hand
claimed as secondary to herbicide exposure is denied, as a well-
grounded claim has not been presented.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

- 6 -




